Judgment entered December 3, 1968, dismissing petition of landlord-owner, unanimously reversed on the law, without costs or disbursements to either party, the determination of the Rent Commissioner annulled and the matter remanded for further proceedings in respects of the bona fide plans of the. petitioner for future occupancy. It is represented that the building in question is actually and historically a one-family building, the dimensions of which are 18 feet by 36 feet, that the present Building Code requires a room to be 12 feet by 15 feet, and that if the petitioner were to occupy the present apartments in this small building pursuant to his present plans, he would have but two bedrooms, in addition to a living room and a dining, room, a kitchen alcove and a bath. Since this building has been owned by petitioner or his deceased wife since 1956, an ameliorative distinction should in fairness be made in favor of the owner on the further representation he himself will actually occupy the entire apartment premises. Although normally, we are reluctant to interfere with any administrative ruling, we do so here without fear of any undue precedent, because of the wholly unique and singular circumstances prevailing, not likely ever to recur. We think such a disposition better meets the test of rationality which must apply in all the quasi-judicial determinations of administrative agencies. (Matter of 125 Bar Corp. v. State Liq. Auth., 24 N Y 2d 174, 178.) Concur Stevens, P. J., Eager, McGivern, Markewich and Nunez, JJ.